Citation Nr: 1341274	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-49 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Marenna, Counsel	


INTRODUCTION

The appellant had active service from July 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he is entitled to service connection for PTSD.  A September 2008 letter from a private psychiatrist reflects that the appellant has been diagnosed with PTSD.  The appellant stated that his stressor was observing a training parachute jump accident in which two people killed.  In a November 2008 stressor statement, the appellant reported that the accident occurred at Fort Benning, Georgia between November 26, 1965, and December 15, 1965.  In an October 2012 statement, the appellant stated that "in December 1965 to January 1966 I witness[ed] two soldiers fatally injuring themselves by parachute jump in Airborne training at Fort Benning or Fort Bragg on one of the drop zones."

The RO made several attempts to verify the appellant's claimed stressor including contacting the U.S. Army Combat Readiness/Safety Center.  However, the RO requested verification of two trainees killed or injured at Fort Benning from November 1965 to January 1966.  The appellant was assigned at Fort Bragg from January 1966.  As the appellant indicated in the October 2012 statement that the incident may have taken place in January 1966 at Fort Bragg, to satisfy VA's duty to assist, an attempt must be made to verify the incident at the new location and dates specified by the appellant in the October 2012 statement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the US Army Combat Readiness/Safety Center, and any other appropriate source, to verify the appellant's claimed stressor of witnessing two soldiers being killed or injured during a parachute jump at Fort Bragg in January 1966.  See October 2012 statement.  All attempts to verify the stressor and responses received should be documented in the claims file.

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


